Exhibit 8.2 [Letterhead of Norton Rose Fulbright Canada LLP] April 15, 2015 Royal Bank of Canada 200 Bay Street Royal Bank Plaza Toronto, ON M5T 2J5 Dear Sirs/Mesdames: We have acted as Canadian tax counsel to Royal Bank of Canada (RBC) in connection with the registration under the United States Securities Act of 1933 of its Senior Debt Securities and Subordinated Debt Securities. We hereby confirm to you that the statements of Canadian tax law set forth under the heading "Canadian Taxation" on the Registration Statement filed on Form F-3 (the Registration Statement) for the Senior Debt Securities and the Subordinated Debt Securities dated April 15, 2015, are accurate in all material respects subject to the limitations and qualifications therein. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the reference to us under the heading "Canadian Taxation" in the Registration Statement.In giving such consent, we do not thereby admit that we are in the category of persons whose consent is required under Section 7 of the Securities Act of 1933. Yours truly, /s/ Norton Rose Fulbright Canada LLP
